DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of without traverse of claims 25-30 in the reply filed on 12/27/2021 is acknowledged.

3.	Claims 25-30 are pending.
	Claims 1-24 and 31-34 are canceled. 

Information Disclosure Statement
4.	The information disclosure statements (IDSs) submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.







Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi (US 2012/0246282 hereinafter referred to as Oguchi) in view of Droms et al. (US 7,882,169 hereinafter referred to as Droms). 

Regarding claim 25, 
Oguchi teaches 
(Oguchi Fig. 2, [0080] [0098[0108], a network with plurality of data centers in which plurality of virtual machines (VMs), and plurality of user bases are located. The bases are networks for connecting nodes. The VMs broadcast DHCP DISCOVR or DHCP REQUEST message. The VMs obtain an IP address based on the DHCP DISCOVR or DHCP REQUEST message). 
 “a second plurality of host computers that host DHCP services for logical networks, wherein a particular host computer of the second plurality of host computers hosts at least two DHCP services for two different logical networks as separate processes operating on the particular host computer” (Oguchi Fig. 2, [0133] [0112], A DHCP server located on one of the plurality of datacenters with bases and VMs.  The DHCP server provides a DHCP service based on DHCP REQUEST or DHCP DISCOVER received from host (e.g. VM). The DHCP REQUEST is transmitted from a base in which the VM is located). 
Oguchi teaches providing DHCP service using single DHCP server as explained above. However, Oguchi does not explicitly teach “at least two DHCP services” on a particular host computer. However, Droms the claimed “at least two DHCP services” hosted on a host (Droms col. 5 lines 10-18, two or more DHCP servers residing on the same host). 
Oguchi and Droms teach Dynamic Host Configuration Protocol (DHCP) service using DHCP server.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi to include multiple DHCP servers as disclosed by Droms, such inclusion helps to accept one or more IP address offers from a plurality of DHCP servers (Droms col. 2 lines 11-21). 

Regarding claim 26, the combination of Oguchi and Droms teaches all the limitations of claim 25. 
Oguchi does not explicitly teach:
“wherein each respective host computer of the second plurality of host computers executes a respective managed forwarding element that (i) receives a DHCP message with logical context appended and (ii) forwards the DHCP message to one of  the DHCP services hosted on the respective host computer based on the appended logical context” 
Droms teaches:
 “wherein each respective host computer of the second plurality of host computers executes a respective managed forwarding element that (i) receives a DHCP message with logical context appended and (ii) forwards the DHCP message to one of the DHCP services hosted on the respective host computer based on the appended logical context” (Droms col. 8 lines 6-23, col. 5 lines 10-19, Fig. 1, and Fig. 2, a relay agent receives DHCPDISCOVER message from DHCP client terminal for requesting IP address.  The relay agent forwards the DHCPDISCOVER message to one or more DHCP servers addressee based on the at least in part DHCPDISCOVER message. The relay agent is located on a router that disposed between the DHCP client and DHCP servers hosted on the host. The DHCP message include set of fields including, Source, Destination, DHCP message type etc.). 
Oguchi and Droms teach Dynamic Host Configuration Protocol (DHCP) service using DHCP server.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi to include a relay agent on a router to forward DHCPDISCOVER message to one or more DHCP servers as disclosed by .

7.	Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi (US 2012/0246282 hereinafter referred to as Oguchi) in view of Droms et al. (US 7,882,169 hereinafter referred to as Droms), further in view of Danforth (US 2014/0281029 hereinafter referred to as Danforth). 

Regarding claim 27, the combination of Oguchi and Droms teach all the limitations of claim 25.
The combination of Oguchi and Droms does not teach:
“wherein each respective hosted DHCP service operates in a namespace executing on the respective host computer on which the DHCP service is hosted.”
Danforth teaches:
“wherein each respective hosted DHCP service operates in a namespace executing on the respective host computer on which the DHCP service is hosted (Danforth [0115][0144], a software component “daemon” required by each DHCP servers for obtaining the configuration file of the DHCP file. Each daemon is a piece of software on each of DHCP server). 


Regarding claim 28, the combination of Oguchi and Droms teach all the limitations of claim 27.
The combination of Oguchi and Droms does not teach:
“wherein a particular DHCP service operating in a particular namespace provides DHCP services for a set of logical forwarding elements, wherein a set of additional services operating in the particular namespace also provide services for the same set of logical forwarding elements” 
“Danforth teaches:
“wherein a particular DHCP service operating in a particular namespace provides DHCP services for a set of logical forwarding elements, wherein a set of additional services operating in the particular namespace also provide services for the same set of logical forwarding elements” (Danforth Fig. 8 [0085] [0115] [0104] [0119], the DHCP server that includes the daemon, serving a DHCP relay device. The daemon collect and transit configuration file of the DHCP servers to build map data. The map data used by DHCP relay. The DHCP relay device can be implemented as plurality of devices behind load balancer).



Regarding claim 29, Oguchi and Droms teach all the limitations of claim 25.
The combination of Oguchi and Droms does not teach:
“wherein each DHCP service is hosted as an active implementation on a first host computer of the second plurality of host computers and a standby implementation on a second host computer of the second plurality of host computers.”
Danforth teaches:
“wherein each DHCP service is hosted as an active implementation on a first host computer of the second plurality of host computers and a standby implementation on a second host computer of the second plurality of host computers.” (Danforth [0100] [0101], teaches an IP address configured for first DHCP server, and second IP address assigned for backup DHCP server. Furthermore, Danforth discloses a primary and secondary DHCP server configurations).
Oguchi, Droms and Danforth teach a Dynamic Host Configuration Protocol (DHCP) service using DHCP server.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi and Droms to 

Regarding claim 30, Oguchi and Droms teach all the limitations of claim 29.
Danforth teaches:
“wherein the DHCP services are load balanced across the second plurality of host computers” (Danforth [0089], spreading CMTS traffic among DHCP back-end servers based on upon load). 
Oguchi, Droms and Danforth teach a Dynamic Host Configuration Protocol (DHCP) service using DHCP server.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi and Droms to distribute load among a set of DHCP servers, as disclosed by Danforth, such inclusion is helps to dynamically rebalance traffic among the plurality of servers (Danforth [0089]).
 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach Dynamic Host Configuration Protocol (DHCP) system. 
Avramov et al. (US 9,286,047)
Moore (US 2014/0325040)
Christenson et al. (US 2013/0166754)



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454